
	
		I
		112th CONGRESS
		1st Session
		H. R. 3652
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Mr. DesJarlais
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to repeal the
		  authority to make performance-based bonus payments to States.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping Needless Additional
			 Performance Bonuses (SNAP) Act of 2011.
		2.Amendments
			(a)RepealerSection 16 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2025) is amended by striking subsection (d).
			(b)Conforming
			 amendmentsSection 16(c) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)) is amended—
				(1)in the first
			 sentence of paragraph (4) by striking , or performance under the
			 performance measures under subsection (d), and
				(2)in the first sentence of paragraph (5) by
			 striking , or performance under the performance measures under
			 subsection (d).
				
